Citation Nr: 9902012	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to a permanent and total disability rating for 
pension purposes.

2. Entitlement to an increased rating of chondromalacia of 
the right knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a July 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.

The Board notes that the veteran was scheduled to appear 
before a Member of the Board at hearings scheduled in August 
1997 and October 1998, respectively. The veteran failed to 
appear for either hearing without notification or 
explanation.  Therefore, this case is properly before the 
Board for adjudication.

The Board also notes that in his substantive appeal dated in 
December 1996, the veteran has indicated that he has a 
disability with regard to his left knee and right arm which 
require evaluation.  This matter has not been previously 
addressed and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran failed, without good cause, to report for two 
series of VA examinations which were scheduled to evaluate 
the severity of his service-connected disability of the right 
knee as well as his nonservice-connected disabilities for 
purposes of determining entitlement to a nonservice-connected 
pension.


CONCLUSIONS OF LAW

1. The claim for permanent and total disability rating for 
pension purposes is denied as a matter of law.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1998); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The veterans claim for entitlement to an increased 
evaluation for a right knee disability is denied as a 
matter of law.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.655 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




REASONS AND BASES FOR FINDING AND CONCLUSIONS


The Board initially finds that the veteran has submitted 
well-grounded, or plausible claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  The VA has a duty to assist a veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103, 3.159 (1998).  The VAs duty to 
assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
However, as stated by the United States Court of Veterans 
Appeals, "The duty to assist is not always a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in the circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, the Board notes that the claims file reflects 
that VA examinations were scheduled for January 20, 1998 in 
an effort by the RO to fully develop the veterans claims.  
The supplemental statement of the case dated in February 1998 
states that the veteran failed to report for both a VA 
general medical examination as well as a VA joints 
examination.  The file further reflects that VA general 
medical, joints and mental disorders examinations were 
requested in August 1998 and scheduled for September 23, 
1998.  A deferred rating decision dated in October 1998 
states that the veteran failed to report for the scheduled 
examinations. 

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by mailing notice of the scheduled examinations to the 
claimant.

The record indicates that the veteran has alcohol problems 
and may be homeless.  However, this does not relieve him of 
the obligation of informing the RO of his present 
whereabouts.  The Board notes the Courts decision in Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993), which stated that, 
[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts. If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.  In any event, there 
is no evidence of record which indicates that the veteran did 
not receive notice of the scheduled VA examinations.

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased rating or pension benefits shall be 
denied without review of the evidence of record.  See 
38 C.F.R. § 3.655 (1998).  Therefore, the claims for an 
increased rating of the right knee and nonservice connected 
pension must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.

Entitlement to an increased evaluation for a right knee 
disability is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
